     Case: 1:19-cv-01437-PAG Doc #: 19-1 Filed: 09/06/19 1 of 12. PageID #: 101




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



ARNETTA DUNCAN-WATTS,                                CASE NO. 1:19-CV-01437-PAG

                              Plaintiff,             JUDGE PATRICIA A. GAUGHAN

               vs.                                   DEFENDANTS’ MEMORANDUM IN
                                                     SUPPORT OF THEIR MOTION TO
NESTLE USA, INC., et al.,                            DISMISS PLAINTIFF’S AMENDED
                                                     COMPLAINT
                              Defendants.


I.     INTRODUCTION

       Plaintiff Arnetta Duncan-Watts is a former Nestlé USA, Inc.1 employee who worked at

Nestlé’s food production facility in Solon, Ohio. Plaintiff alleges that she and other employees

were required to put on (“don”) work uniforms and certain personal protective equipment

(“PPE”), such as earplugs, steel-toed shoes and hairnets, before their shifts and then take them

off (“doff”) at the end of their shifts. Plaintiff claims Nestlé violated the Fair Labor Standards

Act (“FLSA”) and Ohio Minimum Fair Wage Standards Act (“OMFWSA”) because it did not

pay her and others for this donning and doffing time, which allegedly caused an underpayment of

overtime. Plaintiff also alleges that she was not paid for the time it took her to walk from the



1
  Plaintiff collectively refers to defendants Nestlé USA, Inc. and Nestlé Prepared Foods Company
as “Defendants” in her Amended Complaint. (Dkt. 18, p. 1). However, Nestlé USA, Inc. was
never her employer during the period at issue in this litigation. For ease of reference only and
while reserving the right to challenge the propriety of the named entities as proper defendants,
this memorandum will also refer to defendants collectively, either as “defendants” or “Nestlé.”
      Case: 1:19-cv-01437-PAG Doc #: 19-1 Filed: 09/06/19 2 of 12. PageID #: 102



locker room across the hall to the punch clock after donning and doffing, or for the time she

waited at the clock until her shift began.

        Plaintiff’s Amended Complaint fails to allege facts that would state a plausible claim

under the FLSA or OMFWSA. The Supreme Court has held that such alleged pre- and post-

work time is only compensable if it is “integral and indispensable” to the plaintiff’s principal

activities.    In plain(ish) English, “an activity is integral and indispensable to the work an

employee was hired to do if it is a component of that work, and he cannot complete the work

without it.”

        Here, plaintiff alleges only that she was a “production employee” who was “involved” in

the “manufacturing, packaging, and handling of food.” Rather than attempt to explain how the

alleged donning and doffing is integral and indispensable to her undefined principal activities,

plaintiff alleges that because some of the donning activities are essential to Nestlé’s production

of safe and untainted food products and are required by law, the activities must be compensable

under the FLSA. However, no such rule exists, and plaintiffs have not and cannot allege facts

that would state a plausible claim that the alleged donning and doffing constitutes compensable

work under the FLSA or OMFWSA. In fact, the Sixth Circuit has found that very similar

donning and doffing activities are not necessary for food production workers to do their jobs for

purposes of the FLSA. Thus, defendants respectfully submit that plaintiff’s Amended Complaint

should be dismissed with prejudice.

II.     SUMMARY OF THE AMENDED COMPLAINT’S ALLEGATIONS

        Taking the factual allegations of the Amended Complaint as true for purposes of this

Motion only, plaintiff worked as a non-exempt “production employee” who was “involved in the

manufacturing, packaging, and handling of food” at Nestlé’s Solon, Ohio factory until her

separation in 2018. (Dkt. 18, Pltf’s Am. Compl., ¶¶ 41, 52). The Amended Complaint alleges


                                             -2-
    Case: 1:19-cv-01437-PAG Doc #: 19-1 Filed: 09/06/19 3 of 12. PageID #: 103



that prior to the start of plaintiff’s shift, she and other “similarly situated” employees were

required to don “sanitary clothing and other protective equipment, including, but not limited to,

sanitary clothing, uniforms, pants, shirts, lab coats, hair nets, gloves, steel-toed shoes, and safety

glasses” (personal protective equipment, or “PPE”) (Id. at ¶¶ 42, 53). The Amended Complaint

alleges that plaintiff was then required to walk from Nestlé’s locker room to a time clock and

then wait for her shift to begin before clocking in and entering the production floor. (Id. at

¶¶ 54-55). At the end of plaintiff’s shift, she was allegedly required to clock out before walking

to a Nestlé locker room and removing her work clothes and PPE. (Id. at ¶¶ 56-57).

       The Amended Complaint alleges that Nestlé violated the FLSA and OMFWSA because

plaintiff and the putative class members “were not paid for all of the time spent donning and

doffing their sanitary clothing and other protective equipment, or for associated travel” and, thus,

were not paid overtime compensation for all hours worked over 40 in each workweek. (Id. at

¶¶ 59, 61, 76-79, 88-89). The Amended Complaint also alleges that plaintiff and other “similarly

situated” employees were required to don the required clothing and PPE in order to ensure that

Nestlé complied with various federal and state food safety laws.            (Id. at ¶¶ 29-36).   The

Amended Complaint further asserts the legal conclusion that the time plaintiff and the putative

class members spent donning and doffing was “integral and indispensable to the work performed

by Plaintiff” because the donning and doffing was required by law and a “component” of the

work she was hired to do. (See id. at ¶¶ 43-50). However, the Amended Complaint does not say

what plaintiff was hired to do or what her job duties and responsibilities were, other than

generally alleging that she was “involved” in the “manufacturing, packaging, and handling of

food.” (See id.).




                                             -3-
       Case: 1:19-cv-01437-PAG Doc #: 19-1 Filed: 09/06/19 4 of 12. PageID #: 104



III.     MOTION TO DISMISS STANDARD

         To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must allege “enough facts to

state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

570 (2007). A court is not required to accept as true mere legal conclusions unsupported by

factual allegations. Ashcroft v. Iqbal, 556 U.S. 662, 664 (2009). Rather, a complaint’s factual

allegations “must be enough to raise a right to relief above the speculative level” and contain

“enough facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 555.

Thus, “[l]egal conclusions and unwarranted factual inferences are not accepted as true, nor are

mere conclusions afforded liberal review.” Carter v. PJS of Parma, Inc., 2016 WL 1316354 *2

(N.D. Ohio April 4, 2016).

IV.      RELEVANT STATUTES

         A.     The Fair Labor Standards Act

         Enacted in 1938, the FLSA governs minimum wages and maximum hours for non-

exempt employees and “provides that ‘employee’ generally means ‘any individual employed by

an employer’ and, in turn, provides that to ‘employ’ is ‘to suffer or permit to work.’” Sandifer v.

U.S. Steel Corp., 134 S. Ct. 870, 875 (2014). “The Act did not, however, define the key terms

‘work’ and ‘workweek.’” Id. The FLSA’s failure to define these terms “soon let loose a

landslide of litigation” that culminated in its holding in Anderson v. Mt. Clemens Pottery Co.,

328 U.S. 680, 692-93 (1946), that “time spent pursu[ing] certain preliminary activities after

arriving . . . , such as putting on aprons and overalls [and] removing shirts” was “clearly work”

under the Act. Id. at 875 (quoting Mt. Clemens Pottery Co., 328 U.S. at 692-93). “Organized

labor seized on the [Supreme] Court’s expansive construction of compensability by filing what

became known as ‘portal’ actions (a reference to the ‘portals’ or entrances to mines, at which

workers put on their gear).” Id.


                                             -4-
    Case: 1:19-cv-01437-PAG Doc #: 19-1 Filed: 09/06/19 5 of 12. PageID #: 105



       B.      The Portal-To-Portal Act

       In response to the proliferation of “portal” actions, “Congress responded swiftly” and

amended the FLSA via enactment of the Portal-to-Portal Act of 1947, 61 Stat. 84, as amended,

29 U.S.C. §§ 251 et seq. Of particular importance here, the Portal-to-Portal Act exempted two

activities the Supreme Court previously deemed compensable: (1) “walking on the employer’s

premises to and from the actual place of performance of the principal activity of the employee”

and (2) “activities that are ‘preliminary or postliminary’ to that principal activity.” This, of

course, demanded an answer to what constituted an employee’s “principal activities.”

       In Steiner v. Mitchell, 350 U.S. 256 (1956), the Court held that principal activities are

those that are an “integral and indispensable” part of the activities which the employee is

employed to perform. The Steiner Court held that the time battery-plant employees spent

showering and clothes chemicals at work was compensable because the chemicals they worked

with were “toxic to human beings” and the employer conceded that the clothes changing and

showing were indispensable to the performance of their productive work and integrally related to

them. The Court simultaneously issued its decision in Mitchell v. King Packing Co, 350 U.S.

260 (1956), where it held the time that “knifemen” in a meat packing plant spent sharpening their

tools immediately before or after their shifts or on their lunch break was compensable and relied

on the findings that the knives “must be razor sharp for the proper performance of the work,” and

that “a knife to be of any practical value in a knife job has to be . . . sharp.”   However, these

decisions spurred decades of disagreement among the lower courts as to the meaning of “integral

and indispensable.”

       In 2010, the Sixth Circuit addressed this question in the context of whether donning and

doffing of uniforms and equipment was “integral and indispensable” to work performed by

employees at a frozen food production facility. Franklin v. Kellogg Co., 619 F.3d 604, 618 (6th


                                            -5-
    Case: 1:19-cv-01437-PAG Doc #: 19-1 Filed: 09/06/19 6 of 12. PageID #: 106



Cir. 2010). In Franklin, the plaintiffs alleged they were entitled to payment for the time spent

donning and doffing “mandatory food safety uniforms and protective equipment” at a Kellogg’s

frozen food factory that included company-provided uniforms, hair nets, beard nets, safety

glasses, ear plugs and bump caps. Id. at 609. It was undisputed that the equipment and uniforms

were necessary to “ensure sanitary working conditions and untainted products.” Id. at 620.

       In determining whether the donning and doffing was an integral and indispensable part of

the employees’ employment, the Sixth Circuit adopted the more liberal interpretation based

largely on the reasoning of the Ninth and Eleventh Circuits. Id. at 620. Specifically, it held that

the relevant factors were: “(1) whether the activity is required by the employer; (2) whether the

activity is necessary for the employee to perform his or her duties; and (3) whether the activity

primarily benefits the employer.” Id. The court found that the donning and doffing was

primarily for Kellogg’s benefit because it ensured that the food being produced would be

untainted. It also found that Kellogg required the employees to don and doff the sanitary gear

and PPE. Id. 620. Because of these two factors, the court found that the donning and doffing at

issue was “integral and indispensable” (and thus compensable). Importantly, however, the court

found that the donning and doffing was not “necessary for the employee to perform his or her

duties” because the plaintiff was “able to physically complete her job without donning the

uniform and equipment . . .” Id.

       The Sixth Circuit’s finding that the donning and doffing in Franklin was compensable

remained good law in this Circuit for approximately four years, until the Supreme Court issued

its decision in Integrity Staffing Solutions, Inc. v. Busk, 135 S. Ct. 513 (2014). The Court

separately defined the words “integral” and “indispensable” and held that “an activity is integral

and indispensable to the principal activities that an employee is employed to perform if it is an




                                            -6-
    Case: 1:19-cv-01437-PAG Doc #: 19-1 Filed: 09/06/19 7 of 12. PageID #: 107



intrinsic element of those activities and one with which the employee cannot dispense if he is to

perform his principal activities.” Id. at 518 (emphasis added). “The integral and indispensable

test is tied to the productive work that the employee is employed to perform.” Id. at 519. For

these reasons, the Court found that it is error to “focus[] on whether an employer required a

particular activity” and that “[a] test that turns on whether the activity is for the benefit of the

employer is similarly overbroad.” 135 S. Ct. at 519. It also approvingly cited its prior decisions

in Steiner and Mitchell as examples of activities that were properly found to be compensable.

       Thus, as one Sixth Circuit district court aptly noted and explained, the only governing

factor from the Franklin three-factor analysis that remains following Integrity Staffing is the

“necessary” criterion—which the Sixth Circuit found did not support a finding that the donning

and doffing activities were integral and indispensable for Kellogg’s frozen food production

workers. See Whaley v. Henry Ford Health Sys., 172 F. Supp. 3d 994, 1004 (E.D. Mich. 2016).

The Sixth Circuit eliminated any doubt that the Whaley court accurately summarized the state of

law when it found that post-Integrity Staffing, “an activity is integral and indispensable to the

work an employee was hired to do if it is a component of that work, and he cannot complete the

work without it.” Vance v. Amazon.com, Inc. (In re Amazon.com, Inc.), 852 F.3d 601, 609 (6th

Cir. 2017); see also Auxer v. Republic Waste Services of Ohio Hauling, LLC, 2019 WL 1255551

(S.D. Ohio Mar. 13, 2019) (granting motion to dismiss FLSA and OMFWSA donning and

doffing claims based in part on the plaintiff’s failure to identify activities that were “integral and

indispensable” under the Portal-to-Portal Act and as defined in Integrity Staffing).

       C.      Ohio State Law

       Plaintiff also brings a state law claim under the OMFWSA. The OMFWSA requires that

“[a]n employer shall pay an employee for overtime at a wage rate of one and one-half times the

employee’s wage rate for hours worked in excess of forty hours in one workweek, in the manner


                                             -7-
     Case: 1:19-cv-01437-PAG Doc #: 19-1 Filed: 09/06/19 8 of 12. PageID #: 108



and methods provided in and subject to the exemptions of section 7 and section 13 of the ‘Fair

Labor Standards Act of 1938,’ 52 Stat. 1060, 29 U.S.C.A. 207, 213, as amended.” Ohio R.C.

§ 4111.03 (emphasis added). “Courts have uniformly held that Ohio’s wage and hour law should

be interpreted in accordance with the FLSA.” Mitchell v. Abercrombie & Fitch, Co., 428 F.

Supp. 2d 725, 732 (S.D. Ohio 2006).    The Mitchell court cited the Sixth Circuit’s decision in

Douglas v. Argo-Tech Corp., 113 F.3d 67, 69 n.2 (6th Cir. 1997), which noted that Ohio’s wage

and hour law “parallels the FLSA” and approaching the Ohio law and the FLSA in a “unitary

fashion” is appropriate. See also Fryda v. Takeda Pharmaceuticals N. America, Inc., 2011 WL

1434997 *4 (N.D. Ohio Apr. 14, 2011) (“the Ohio Minimum Fair Wage Standards Act uses the

same standards as the federal Fair Labor Standards Act.”); Redding v. Finn’s, Inc., 2017 WL

3219711 *2 (N.D. Ohio July 27, 2017) (“Since both statutes contain similar standards and

language, Courts have uniformly held that Ohio’s wage and hour law should be interpreted in

accordance with the FLSA.”); Auxer, 2019 WL 1255551 *2-3 (S.D. Ohio Mar. 13, 2019)

(finding that because donning and doffing claims under the FLSA were properly dismissed, the

Ohio wage claims must also be dismissed because “[t]hese Ohio statutes are interpreted in

tandem with the Federal FLSA.”).

V.     ARGUMENT

       A.     Plaintiff Has Not Pled Any Facts Showing That Donning And Doffing Her
              Work Clothes And PPE Is Compensable

       Plaintiff’s Amended Complaint must be dismissed because she has not (and cannot) pled

any facts which would allow for the conclusion that she engaged in donning and doffing that is

compensable under the FLSA or OMWFSA.              Such donning and doffing time is only

compensable if it is “integral and indispensable to the principal activities that [she was]

employed to perform.” Integrity Staffing, 135 S. Ct. at 517. This means that the at-issue



                                         -8-
    Case: 1:19-cv-01437-PAG Doc #: 19-1 Filed: 09/06/19 9 of 12. PageID #: 109



donning and doffing must be an intrinsic element of the activities the employee was hired to

perform and “[s]he cannot complete the work without it.” Id.; Amazon.com, Inc., 852 F.3d at

609.

       The Amended Complaint contains no factually allegations as to what activities plaintiff

was allegedly hired to perform, and does not attempt to allege that she was hired for the purpose

of donning and doffing work clothes and PPE. Instead, Plaintiff essentially argues that a bright

line rule exists under which donning and doffing of “sanitary clothing” and PPE is always

integral and indispensable (and thus compensable) for employees such as herself who are

“involved” in the “manufacturing, packaging, and handling of food” because some of these

activities are required by law to ensure the production of untainted food. No such rule exists,

and plaintiff has mistakenly treated as synonymous activities that are “important” for an

employer with activities that are “integral and indispensable” to the employees’ production work

under the FLSA and Ohio law.

       In a nearly identical situation, the Sixth Circuit found that although the donning and

doffing of sanitary clothing and PPE was unquestionably required to ensure sanitary working

conditions and food untainted products, it was not “necessary” under the integral and

indispensable analysis because the employees “could still physically perform the job without the

uniform and PPE.” Id. at 620. Other courts have likewise recognized that even if an activity is

important or legally required, it does not necessarily mean it is compensable under the FLSA as

“integral and indispensable.” See, e.g., Gorman v. Consolidated Edison Corp., 488 F.3d 586,

594 (2d Cir. 2007) (“The donning and doffing of generic protective gear is not rendered integral

by being required by the employer or by government regulation.”); Dinkel v. Medstar Health

Inc., 99 F. Supp. 3d 37 (D.D.C. 2015) (uniform maintenance requirements for hospital




                                           -9-
    Case: 1:19-cv-01437-PAG Doc #: 19-1 Filed: 09/06/19 10 of 12. PageID #: 110



employees was not “integral and indispensable” under the FLSA even though it was required in

part to “minimize[e] the spread of hospital-acquired infections to patients, co-workers and family

members . . .”).

       Like the plaintiffs in Franklin,2 the Amended Complaint fails to allege that plaintiff could

not have “physically perform[ed]” her unidentified job duties without a uniform and PPE. This

is in contrast to the battery-plant employees in Steiner who needed to shower and change clothes

to prevent their exposure to toxic chemicals, or to the “knifemen” in Mitchell who needed to

sharpen their knives in order to physically perform their job duties. Since the only governing

factor from the Franklin analysis that remains following Integrity Staffing is this “necessary”

criterion, plaintiff’s claims should be dismissed with prejudice for that reason alone.        See

Whaley, 172 F. Supp. at 1004 (after Integrity Staffing, the only governing factor from the

Franklin test appears to be the “necessary” criterion); Amazon.com, Inc., 852 F.3d at 609

(recognizing that the “necessary” element is a required showing after Integrity Staffing).

       Moreover, even if plaintiff had alleged sufficient facts to show that putting on work

clothes and PPE is necessary/indispensable under the FLSA, her claims would still fail because

she has not sufficiently alleged that these activities are an intrinsic part of her undefined food

production work. An “integral” activity “form[s] an intrinsic portion or element [of the principal

activities], as distinguished from an adjunct or appendage.” Integrity Staffing, 135 S. Ct. at 517.

Instructively, the Eleventh Circuit recently found that even if a police officer’s donning of

protective police gear such as a magazine pouch, holster, a ballistics vest and first-responders


2
  While the Sixth Circuit ultimately found that the activities were compensable because they
were required by and primarily for the benefit of Kellogg because they ensured the production of
untainted food, the Court in Integrity Staffing subsequently found that the Ninth Circuit’s test
(from which the Sixth Circuit borrowed in Franklin) “erred by focusing on whether an employer
required a particular activity” and that “[a] test that turns on whether the activity is for the
benefit of the employer is similarly overbroad.” Integrity Staffing, 574 U.S. at 519.


                                           -10-
   Case: 1:19-cv-01437-PAG Doc #: 19-1 Filed: 09/06/19 11 of 12. PageID #: 111



pouch was “indispensable” to her police work, it “does not make the donning and doffing

process an intrinsic element of law enforcement.” Llorca v. Sheriff, Collier County, Florida, 893

F.3d 1319, 1324-25 (11th Cir. 2018). Likewise, plaintiff has failed to allege how putting on

work clothes and PPE is an intrinsic part of her undefined food “production” work. Rather, she

has only succeeded in pleading that the donning and doffing was required by and important to

Nestlé in order to ensure the production of untainted food. That is not enough post-Integrity

Staffing to assert an actionable claim. Thus, plaintiffs’ donning and doffing claims should be

dismissed with prejudice.

       B.      Plaintiff Fails To State A Claim That The Alleged Wait And Travel Time Is
               Compensable

       Plaintiff also claims that she and others engaged in compensable but unpaid time spent

walking from Nestlé’s locker room across the hallway to a time clock after donning her work

clothes and PPE and then waiting at the time clock until the start of her scheduled shift. (Dkt. 1,

¶¶ 20-21). However, the courts and DOL have long held that such walking and waiting time is

not compensable unless the employee already performed some other principal activity that

started the workday. See IBP, Inc. v. Alvarez, 546 U.S. 21, 40-41 (2005) (“walking from a

timeclock near the factory gate to a workstation is certainly necessary for employees to begin

their work, but it is indisputable that the Portal-to-Portal Act evinces Congress’ intent to

repudiate Anderson’s holding that such walking time was compensable under the FLSA.”);

Bainbridge v. Acme Markets, Inc., 2012 WL 876744, *9 (E.D. Pa. Mar. 15, 2012) (“[t]ime that

hourly employees must spend waiting to punch into a computerized time clock is generally a

‘preliminary’ activity, not ‘integral and indispensable’ to a principal activity that identifies the

time when the continuous workday begins.’”) (quoting in part IBP, Inc. v. Alvarez); Medina v.




                                            -11-
      Case: 1:19-cv-01437-PAG Doc #: 19-1 Filed: 09/06/19 12 of 12. PageID #: 112



3C Constr. Corp., 2005 WL 8156725 *9 (S.D. Fla. Nov. 22, 2005) (time spent swiping badges at

security gate not integral part of workers’ principal activities).

         Because plaintiff has not and cannot allege facts that would plausibly establish that she

engaged in any principal activity before the challenged walking and waiting times, the walking

and waiting times are non-compensable preliminary activities as a matter of law. See id. These

claims, therefore, should be dismissed with prejudice as well.

VI.      CONCLUSION

         Plaintiff’s Amended Complaint fails to state a claim for which relief can be granted, and

any attempt to further amend the Amended Complaint would be futile.             Thus, defendants

respectfully submit that plaintiff’s Amended Complaint should be dismissed with prejudice.


                                                    Respectfully submitted,

                                                    /s/ Gilbert Brosky
                                                    Gregory V. Mersol (0030838)
                                                    Gilbert Brosky (0079855)
                                                    Carrie Valdez (0094004)
                                                    BAKER & HOSTETLER LLP
                                                    Key Tower
                                                    127 Public Square, Suite 2000
                                                    Cleveland, OH 44114-1214
                                                    Telephone: (216) 621-0200
                                                    Facsimile: (216) 696-0740
                                                    gmersol@bakerlaw.com
                                                    gbrosky@bakerlaw.com
                                                    cvaldez@bakerlaw.com

                                                    Attorneys for Defendants




                                             -12-
